Mason, J.
(dissenting in part)': I concur in the conclusion that the deed executed by Arthur Stevenson conveyed all his interest in the property it described, and that upon his mother’s death in his lifetime the title'became perfect in the grantee. I also agree that the deed from Albert Stevenson passed a complete title, provided the interpretation placed upon the will by the majority of the court accords with the actual expressed intention of the testator. And this depends upon what he had in mind when, after having arranged that his wife should hold the property for her life, and that it should then go to his three sons, he added: “In case any of my children aforesaid should die in their mother’s lifetime or in my lifetime-leaving issue or descendants, I direct that his share shall *86not lapse but shall be paid to such descendants in equal proportions.” And this in turn depends upon whether he used the words “issue” and “descendants” with accuracy, or in a loose way as synonyms for “heirs.” The context makes it unlikely that when he wrote “issue or descendants” he meant “heirs.” The language “in case any of my children aforesaid should die in their mother’s lifetime or in my lifetime leaving issue, or descendants” implies that the testator had in mind that a son might die without leaving “issue or descendants”; he could.hardly have been contemplating the possibility of the death of a son without any heirs at all. The contingency he was presumably thinking of was the death of a son leaving heirs of a particular class. The phrase “issue or descendants” does not appear to be one that either a lawyer or layman would be likely to use to designate a class which included the spouse of a decedent. It seems to me that in .selecting these rather unusual words the testator indicated a purpose that the property which was to go to one of his sons if he survived his mother, should otherwise pass to the son’s children (if any) to the exclusion of his wife, if he left one. This was a disposition which the testator had a right to make. If he used the words “issue” and “descendants” in what appears to me to be their natural and ordinary (as well as their literal and technical) meaning, each son upon the death of his father acquired a vested interest in the property, subject to be divested-by his death, leaving issue, in his mother’s lifetime. Each could convey away all that he had, but no more. He had no power to defeat the provision made by the will for the benefit of his children. Therefore, the deed made by Albert Stevenson did not prevent his children taking title, upon the death of his mother, to the property which he would have received if he had survived her, their title being derived from the will and not from the law of descents and distributions, which would have required them to share it with their mother, if living. I presume there is no controversy about this, if the will indicates that the testator intended that in case Albert died before his mother the property he would otherwise have received should go to his children, to the exclusion of his wife, if she survived him. With great respect for the opinion to the con*87trary of the trial judge and of the justices comprising the majority of this court, I feel constrained to record my belief thát this is what the testator meant.
Johnston, C. J., and Porter, J., concur in this partial dissent.